Citation Nr: 1417316	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  06-34 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased schedular disability rating for hypothyroidism, currently evaluated as 30 percent disabling. 

2.  Entitlement to an extraschedular rating for hypothyroidism.

3.  Entitlement to an increased rating for chronic muscular strain in the right paraspinous muscles of the thoracic spine, evaluated as 10 percent disabling for the period prior to December 19, 2011, and as 20 percent from that date.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Senior Counsel


INTRODUCTION

The Veteran had active service from June 1973 to October 1979, and from May 1981 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  This case was remanded previously in September 2010.

In a November 3, 2011, decision, the Board denied entitlement to a rating in excess of 30 percent for the Veteran's hypothyroidism.  The Board also remanded the matter concerning the proper disability rating for the chronic muscular strain in the right paraspinous muscles of the thoracic spine, which was at that point evaluated as 10 percent disabling.  

The Veteran appealed the November 2011 decision as to the hypothyroidism issue to the United States Court of Appeals for Veterans Claims (Court).  In a December 2012 Order, the Court granted a Joint Motion for Partial Remand (JMR) filed by the parties, and vacated the Board's November 2011 decision as to the hypothyroidism issue.

In a January 2013 rating decision, the evaluation assigned the chronic muscular strain in the right paraspinous muscles was increased to 20 percent, effective December 19, 2011.  The rating action also granted separate evaluations for right and left lower extremity neurological disabilities; each disorder was evaluated as 10 percent disabling.  The Board notes that neither the Veteran nor his representative has mentioned the lower extremity disorders since the January 2013 rating action.  In fact, the Veteran's complaints have not tended to involve the lower extremities at all, but rather the upper back.  In the absence of any indication by the Veteran or his representative that higher evaluations are being sought for the lower extremity disorders, the Board finds that the Veteran is not seeking appellate review of the initial ratings assigned the lower extremity neurological disabilities at this time. 

The November 2011 Board decision noted that although the statement of the case included the issue of entitlement to a total disability rating due to individual unemployability, the Veteran did not appeal that issue.  The Board requested that the RO revisit the issue, to the extent that the record might again raise the TDIU matter.  The record shows that the RO subsequently denied entitlement to a TDIU in an October 2013 rating decision.  Although the Veteran has not initiated an appeal of that most recent action, the record shows that he clearly contends that his service-connected hypothyroidism and chronic muscular strain have played a role in his inability to work.  For this reason, the Board finds that the matter of a TDIU as to those two disorders is properly before the Board at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In July 2007 the Veteran withdrew his request for a hearing before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an increased schedular evaluation for hypothyroidism, to an increased rating for chronic strain in the right paraspinous muscles of the thoracic spine, and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The schedular criteria pertaining to the Veteran's hypothyroidism do not contemplate all of the symptoms associated with the disorder; there is competent evidence of record that the Veteran's hypothyroidism markedly interferes with employment such as to present an unusual disability picture, which warrants referral of his claim to the Director of Compensation Service for extraschedular consideration. 
 

CONCLUSION OF LAW

The criteria for referral to the Director of Compensation Service for consideration of an extraschedular rating for hypothyroidism have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has certain duties to notify and assist an appellant.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  Given the disposition of the matter concerning whether referral for consideration of assignment of an extraschedular evaluation is appropriate, any notice or assistance deficiency at this point is harmless.

Service connection for hypothyroidism resulting from treatment for Graves' disease was granted in December 1994, with an assigned 10 percent evaluation.  In April 2003, the RO increased the rating for the disorder to 30 percent.  The Veteran's current claim for an increased rating for hypothyroidism was received by VA in September 2004.  

The Veteran's hypothyroidism is currently evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7903.  Under that code a 30 percent rating is warranted when hypothyroidism causes fatigability, constipation, and mental sluggishness.  A 60 percent rating is warranted when there is muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is for assignment when there is cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute) and sleepiness.


The record shows that when examined by VA in November 2004, the Veteran was noted to be on continuous medication for treatment of his hypothyroidism.  He reported experiencing fatigue on a daily basis, though it was noted that the fatigue could be related to nightmares and to back pain influencing the amount of his sleep.  He reported heat intolerance, diarrhea, and loose stools.  The Veteran reported tremors of the arms and hands that increased with fatigue. 

When afforded a VA examination in March 2006 the Veteran reported that he tended to stool every other day, and that his stools varied from firm to loose.  He complained of easy fatigability, which he attributed to medications and posttraumatic stress disorder (PTSD).  The Veteran's weight was described as 160 pounds and stable.  He reported that, when stressed, his hands would become shaky, and it would be hard to work.  The examiner attributed this shaking condition to the Veteran's PTSD.  

In June 2006 a VA examiner noted that the Veteran had irritable bowel syndrome and diverticulitis.  These problems were not noted to be related to the Veteran's hypothyroidism.

The Veteran's VA outpatient treatment records include November 2008 treatment records which note that the Veteran's hypothyroidism was stable with medication and that the Veteran weighed 158 pounds.

A VA examination in July 2011 revealed the Veteran's weight to be 155 pounds and it was noted that there had been no change in weight.  The diagnoses were Graves' disease, status post radioisotope ablation of the thyroid gland times two, euthyroid on lifetime supplementation.  The examiner noted decreased concentration and poor social interactions.  Also noted was shaking and heat intolerance.  The examiner listed the Veteran's usual daily activities and noted that the effects of the hypothyroidism on each activity were either mild or none.  

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The parties to the JMR in this case concluded that the "schedular rating criteria does [sic] not reasonably describe [the Veteran's] disability level and symptomatology."  The parties to the JMR further made the questionable observation that the Veteran's disorder was manifested by symptoms of both Graves' disease and hypothyroidism.  In other words, the parties suggested that the Veteran has symptoms of both hyperthyroidism and hypothyroidism.  The parties to the JMR required the Board to consider whether extraschedular consideration is warranted.

The JMR accepted by the Court effective determined that the first prong of the Thun test was met, in that the appropriate rating criteria do not reasonably describe the Veteran's disability level and symptomatology. 

Turning to the other factors relevant to determining whether referral for extraschedular consideration is warranted, the Board notes that the Veteran was been unemployed for a number of years, and that he contends his hypothyroidism is partially responsible.  A March 2011 letter by a VA physician indicates that the Veteran is unable to work because of depression and back pain.  The record shows that the Veteran currently receives disability benefits from the Social Security Administration based on mood and somatoform disorders.  As the rating criteria for hypothyroidism specifically contemplate mental disturbance, the Board finds that there is sufficient evidence of marked interference with employment caused by the hypothyroidism.  Accordingly, the Board concludes that the Veteran's hypothyroidism presents the requisite exceptional or unusual disability picture through marked interference with employment above and beyond that contemplated by the assignment of a 30 percent evaluation.  To this extent, the claim is granted. 

The Board does not have the authority to assign an extraschedular disability rating in the first instance.  Floyd v. Brown, 9 Vet. App 88 (1996).  In the REMAND portion of this decision, the Board will direct the RO/AMC to refer the matter to the Director of Compensation Service for assignment of an extraschedular rating. 



ORDER

The Board having identified plausible evidence in the record that the Veteran's hypothyroidism is productive of marked interference with employment, referral of the claim to the Director of Compensation Service for consideration of an extraschedular rating is granted. 


REMAND

As noted in the decision portion of this action, the Veteran is entitled to have the matter of his service-connected hypothyroidism referred to the Director of Compensation Service for consideration of assignment of an extraschedular rating.  The Board therefore will remand that matter.

As to entitlement to a higher rating for hypothyroidism on a schedular basis, the Board first notes that the Veteran attended a VA examination for that disorder in May 2013.  The Veteran has not waived his right to initial consideration of that evidence by the Agency of Original Jurisdiction (AOJ).  The Board also notes that, following the November 2011 decision, additional VA records were added to the Veteran's Virtual VA file that are pertinent to the matter of the appropriate schedular rating assignable for the hypothyroidism.  In the absence of a waiver of the Veteran's right to initial RO consideration of that evidence, the Board must remand the case for initial RO consideration of those records.  See 38 C.F.R. § 20.1304 (2013).

In any event, the May 2013 examiner indicated that the Veteran has hypothyroid endocrine dysfunction, and did not have any findings or symptoms attributable to a hyperthyroid condition.  The examiner specifically noted that the claimed tremors, emotional instability, fatigability, muscular weakness, weight loss and heat intolerance were not representative of a hyperthyroid condition in the Veteran.  The examiner explained that the Veteran's chronic pain contributed to his fatigue, and that the heat intolerance was not associated with the hypothyroidism.  The examiner further explained that the Veteran's complaints appeared to be more what he remembered when he was hyperthyroid, than what he should be experiencing currently.  

The above examination report suggests that, contrary to the understanding of the parties to the JMR, the symptoms reported by the Veteran that fall outside of the rating criteria for hypothyroidism are perhaps not associated with the service-connected disorder at all.  At the very least, the examination report requires more clarification on that matter.  The Board finds that remand is necessary on this issue.

Turning to the matter of entitlement to an increased rating for chronic strain in the right paraspinous muscles of the thoracic spine, the record reflects that the Veteran was examined for that disorder in May 2013.  Unfortunately, the AOJ did not thereafter issue a supplemental statement of the case as required by 38 C.F.R. § 19.31.  The last supplemental statement of the case was issued in January 2013.  The Board notes that VA regulations do not provide for the opportunity for a claimant to waive his or her right to the issuance of a supplemental statement of the case.  The Board consequently is compelled to remand the matter for the AOJ to accord the Veteran his requisite due process.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should return the claims file to the examiner who conducted the May 2013 examination of the Veteran, and request that the examiner provide the following information:

A.  Identify each symptom the Veteran attributes to his service-connected hypothyroidism, and each symptom the record otherwise suggests might be related to the service-connected disorder.

B.  With respect to each such symptom identified, provide an opinion as to whether it is at least as likely as not that the symptom is associated with the service-connected hypothyroidism, including as a residual of the Graves' disease treated in service.  The examiner should specifically make this determination as to the claimed heat intolerance, prominent eyes, nervousness, shaking, and talkativeness.

C.  With respect to the service-connected hypothyroidism, whether the disorder renders the Veteran unable to obtain or maintain substantially gainful employment.  

A rationale for each opinion offered should be provided.

If the examiner who conducted the May 2013 examination of the Veteran's hypothyroidism is no longer available, the RO/AMC should schedule the Veteran for a VA examination of his hypothyroidism by an examiner with appropriate expertise to determine the nature, extent and severity of the disorder.  All necessary tests and studies should be accomplished, and all findings should be reported in detail.

The examiner is requested to identify all claimed manifestations of the service-connected hypothyroidism reported by the Veteran or evident from the record.  With respect to each such claimed or evident manifestation, the examiner should provide an opinion as to whether such manifestation is currently associated with the service-connected hypothyroidism, including as a residual of the Graves' disease treated in service.  The examiner should specifically make this determination as to the claimed heat intolerance, prominent eyes, nervousness, shaking, and talkativeness.  The examiner should also offer an opinion on the impact of the Veteran's service-connected hypothyroidism on his ability to work, to include whether it renders him unable to obtain or maintain substantially gainful employment.  The examiner should provide a rationale for all opinions expressed.

2.  The RO/AMC should schedule the Veteran for a VA examination of his chronic muscular strain in the right paraspinous muscles of the thoracic spine.  All indicated tests should be conducted, and all findings should be reported in detail.  The examiner is requested to provide an opinion on the impact of the disorder on the veteran's ability to work, to include whether the disability renders him unable to obtain or maintain substantially gainful employment.  A rationale for all opinions offered should be provided.

3.  Thereafter, the RO/AMC should refer the case to the Director of Compensation Service for a determination as to whether the Veteran is entitled to assignment of an extraschedular rating for hypothyroidism in accordance with the provisions of 38 C.F.R. § 3.321(b).  The rating board should include a full statement of all factors having a bearing on the issue.

4.  The RO/AMC should then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, the RO/AMC must issue a supplemental statement of the case, which should include all evidence added to the record since the last supplemental statement of the case issued on each particular matter, and provide the Veteran and his representative an opportunity to respond.

Thereafter, the case should be returned to the Board, if appropriate.  No action is required of the Veteran until he is notified by the RO/AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  






______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


